DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/10/21 has been approved.

Allowable Subject Matter
Claims 1-22 are allowed.
The closest reference found is Pan et al (2003/0113931) which discloses a sensor (10) configured to reflect light of a first wavelength (Yellow) associated with a presence of a first substance (ammonia) on the sensor and configured to reflect light of a second wavelength (blue) associated with a presence of a second substance (ammonium) on the sensor, the second substance delivered to the sensor from a flowing fluid (16); a detector (82) configured to receive the light of the first and second wavelengths reflected from the sensor; and one or more processors in electrical communication with the detector and configured to measure the total ammonia and ammonium concentration in the dialysate fluid (see figure 3 and par. [0103)).
Pan et al fails to disclose limitation “one or more processors in electrical communication with the detector and configured to identify an excess condition (i.e., increase in the concentration) of the second substance with respect to the flowing fluid based on a second amount of the light of the second wavelength received at the detector and a first amount of the light of the first wavelength received at the detector”.
The following is an examiner's statement of reasons for allowance: 

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “one or more processors in electrical communication with the detector and configured to identify an excess condition (i.e., increase in the concentration) of the second substance with respect to the flowing fluid based on a second amount of the light of the second wavelength received at the detector and a first amount of the light of the first wavelength received at the detector”, in combination with the rest of the limitations of claim 1.
As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a sensor configured to reflect light of a second wavelength associated with a presence of a second substance on the sensor and configured to reflect light of the first wavelength associated with a presence of the first substance on the sensor, the first substance flowing to the sensor from the dialysate, a detector configured to receive the light of the first and second wavelengths reflected from the sensor, and one or more processors in electrical communication with the detector and configured to identify the excess condition of the first substance with respect to the dialysate based on a first amount of the light of the first wavelength received at the detector to a second amount of the light of the second wavelength received at the detector”, in combination with the rest of the limitations of claim 21.
identifying, at one or more processors in electrical communication with the detector, an excess condition of the first substance with respect to the flowing fluid based on a first amount of the light of the first wavelength received at the detector and a second amount of the light of the second wavelength received at the detector”, in combination with the rest of the limitations of claim 22.
	Claims 2-20 are dependent on claim 1; therefore, they are allowed with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  September 13, 2021